Exhibit 10.1

 

CARDINAL FINANCIAL CORPORATION

 

Executive Employment Agreement

 

Addendum

 

Section 5, Change in Control

 

The first paragraph of Section 5 and Section 5(a), as amended on August 12,
2011, shall be replaced by the following:

 

“5.                                 Change in Control.  Notwithstanding the
terms and conditions set forth in Section 4 of this Agreement, for a period of
twelve (12) months following the Effective Date of a Change in Control, if you
terminate your employment for Good Reason, then, in lieu of the benefits, if
any, to which you would otherwise be entitled under this Agreement, Cardinal
shall provide the benefits described in Section 5(a) below.

 

(a)                                  If you are entitled to benefits pursuant to
this Section 5, then, on the 30th day after your termination of employment,
Cardinal shall pay you an amount equal to twenty-four (24) months salary in a
lump sum, less required and authorized withholdings and deductions, exclusively
and in lieu of the benefits which otherwise would have been payable under this
Agreement.  Additionally, Cardinal will continue your group health and dental
insurance benefits for twenty-four (24) months

 

Notwithstanding the foregoing, to the extent required because you are a
“specified employee” for purposes of section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), on the date of your termination, the payments
described above in this section 5 will commence on the first day of the month
following the six-month anniversary of your date of termination, with the first
payment to include amounts required to be delayed under this sentence.  Interest
shall accrue on the initial payment from the date amounts would have been paid
absent the required delay, at the Prime Rate of Interest in effect on the date
of termination and as reported in the Wall Street Journal. The six-month delay
described in this section shall only apply to the extent the exemption from Code
Section 409A for certain amounts payable solely on an involuntary separation
from service is not available.  The exemption is available if amounts payable do
not exceed two times the lesser of (a) your annual rate of pay for the year
prior to the year of the separation from service or (b) the 401(a)(17) limit for
the year of the separation from service.”

 

Section 5 is further amended by adding the following new subsection (d) as
follows:

 

--------------------------------------------------------------------------------


 

“(d)                           For the purpose of this Agreement, “Good Reason”
means any of the following, provided you give written notice of the Good Reason
condition(s) to Cardinal or its successor within ninety (90) days of the initial
existence of the condition(s), and Cardinal or its successor has not cured such
condition(s) within thirty (30) days of your notice:

 

i.              A material diminution in:

 

1.             Your base compensation;

 

2.             Your authority, duties or responsibilities;

 

3.             The budget over which you retain authority; or

 

4.             The authority, duties or responsibilities of the Cardinal (or
successor) officer or employee to whom you directly report;

 

ii.                                       If you reported directly to the CEO of
Cardinal prior to the Change in Control, you directly report to a corporate
officer who does not report directly to the Board of Directors of Cardinal (or
successor);

 

iii.                                    A material change in the geographic
location at which you are required to perform services; or

 

iv.                                   Any other change to your employment by
Cardinal or its successor that would constitute a material breach of this
Agreement.”

 

 

CARDINAL FINANCIAL CORPORATION

 

 

By:

/s/ Bernard H. Cuneburg

 

 

 

 

 

 

 

Title:

Chairman and CEO

 

 

 

 

 

 

 

Date:

March 13, 2012

 

 

 

 

 

EMPLOYEE

 

/s/ Christopher W. Bergstrom

 

Christopher W. Bergstrom

 

 

Date:

March 13, 2012

 

 

--------------------------------------------------------------------------------